Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following an RCE filed on April 7, 2022, with an accompanying Amendment (“Amendment”).  The RCE was filed in response to a Final Rejection dated December 9, 2021.  
	In a series of interviews beginning on February 4, 2022, the Examiner and Applicant’s representative exchanged proposed amendments and discussions in an effort to reach agreement on eligible and nonobvious claims.  The Amendment reflects those discussions.  
	Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1 – 2 and 4 - 19 are pending and in condition for allowance.
	A statement of Reasons for Allowance is set forth below.
	

Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to authentication of parties – and, in particular, purchasers – involved in international or “cross-border” transactions.  The purpose of the authentication, as is often the case, to prevent fraud and especially money laundering.  Thus, the claimed invention falls into the category of “anti-money laundering” or AML inventions.  As is well understood, AML procedures, laws, and regulations, require financial institutions and other entities in the transaction process to authenticate the identities of the transacting parties.
	Thus, the claimed system and method utilizes two off-chain processes – one or the purchaser and one for the vendor – as well as a blockchain process - for securely storing their respective authentication information.  In the claimed invention, one off-chain process relates to the “order” or purchase order posted to the blockchain at the outset of the purchase transaction.  The other off-chain process relates to the identity of the purchaser, who is required to safely and privately store identity documents on the blockchain.  The claimed invention uses smart contracts to authenticate the parties and match the order to the identity of the purchaser.  This is referred to as an “audit” procedure, referring to the required AML regulations and laws.
	When the cross-border remittance request circulates among the above-described financial institutions, each of the institutions needs to perform an authenticity audit on remittance information (for example, the purpose of remittance) of the cross-border remittance request.   With present technology, when the above-described institutions perform an authenticity audit on remittance information (for example, the purpose of remittance) of the cross-border remittance request, this is usually done by the employees from the institutions contacting the remittance initiator, thereby obtaining the information that may prove authenticity of the above-described relevant information. Only after obtaining the proof information, the employees from the institutions may perform an authenticity audit on the proof information.  Thus, prior art systems require human participations as well as several interactions with the remittance initiator. Thus, the technical problems such as low efficiency and high error rate of authenticity audit are present. These technical problems are described in more detail at [0043] – [0044], [0074] – [0076], and [0085] – [0087] of Applicant’s specification.
	In the claimed invention, the blockchain provides – in conjunction with the two off-chain processes - for the proof information matching the cross-border resource transfer information through a corresponding node device, and determines a result of the authenticity audit of the cross-border resource transfer based on the searched proof information, thereby avoiding human participations in an authenticity audit on a cross-border resource transfer, and improving efficiency and accuracy of the authenticity audit. 

	§101 Rejection:
	The present claims, as amended in the Amendment, overcome each and every rejection under §101 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
	Statutory Categories
Independent Claim 1 a method claim and therefore falls into the category of a “process.”   Claim 8 is also a method claim and therefore falls into the category of a “process.”   Claim 13 is a system claim which various hardware and computing components (e.g. “blockchain” and computing devices) and therefore falls into the category of machine/manufacture.  
	The Claim Recites an Abstract Idea
	Claim 1 is illustrative of the recitation of an abstract idea.
	Claim 1 recites – either in the Amendment or in previous versions of Claim 1 - the limitation:
	“obtaining cross-border resource transfer information initiated by an initiator of a cross- border resource transfer; obtaining, in response to the cross-border resource transfer information, identification information corresponding to proof information that is stored in a blockchain and corresponds to the cross-border resource transfer information;”



	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common and legally required practice of verifying the identity of parties involved in a cross-border transaction.  Such verification of identity is legally required under various laws and regulations such as, for example, anti-money laundering (AML) laws.
Such AML identity checks is an extremely common practice.  Persons must be able to prove their identity and the purpose of the transaction in order to engage in many electronic financial transactions, especially those which are global in nature.  Therefore, the practice occurs millions of times each day in the financial industry.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	As explained above, the claimed invention integrates the use of a blockchain storage system with two off-chain processes.  Further, smart contracts are used to automatically perform authentication checks, thereby making the AML procedure much more efficient and more accurate (i.e. “fool proof” in terms of preventing money laundering). 
	Therefore, the novel use of blockchain and smart contracts serves to integrate a practical application into the claimed method and system for performing authentication audits.  Thus, the claim recites interaction between and among these features and the various computing components and they are recited with specificity.
	As noted in the Amendment, the claim now recites the following additional limitations:
a method for auditing authenticity of a cross-border transaction
the transaction requiring a cross-border resource transfer from a domestic payer to a cross-border payee, 
wherein the auditing uses a blockchain having node computing devices comprising at least a client computing device associated with a payment processing service provider for processing a payment associated with the cross-border transaction, 
and a payee computing device, the method being implemented on the client computing device and the payee computing device,  
obtaining, by the client computing device, through a first off-chain process, cross-border resource transfer information initiated by the payer, 
wherein the payer comprises an initiator of the cross-border resource transfer who is required to pay for the cross-border transaction, the cross-border transaction is cross border resource transfer being initiated by the payer to the payee via an electronic transaction order transmitted from the payer to the payee, 
the payee comprises a receiver of the electronic transaction order by the initiator through a second off- chain process, wherein the first off-chain process is initiated separately by the payer from the second off-chain process for the same cross-border transaction, 
wherein the first off-chain process and the second off-chain process are processed outside of the blockchain, 
wherein the second off-chain process is followed by on-chain processing of the electronic transaction order, comprising: 
receiving, by the payee computing device, the electronic transaction order from the payer; 
generating, by the payee computing device, order data associated with the electronic transaction order including identification information associated with the payer; 
transmitting, by the payee computing device, a ledger transaction based on the order data to the blockchain and receive a consensus from all nodes of the blockchain; 
issuing, by the payee computing device, the order data to the blockchain for storage; 
calling, by the payee computing device, a first smart contract for generating identification information corresponding to the order data based on a logical algorithm of the first smart contract; 
storing, on the blockchain, the identification information for auditing authenticity of cross-border transactions; 
obtaining, by the client computing device, in response to the cross-border resource transfer information and using a second smart contract, the identification information corresponding to the order data from the blockchain, 
wherein the identification information is generated and stored by the blockchain, and the identification information comprises information uniquely identifying the payment associated with the cross-border transaction; 
generating, by the client computing device, a cross-border resource transfer request based on the cross-border resource transfer information and the identification information; 
sending, by the client computing device, to an auditor of cross-border resource transfers, the cross-border resource transfer request, wherein the auditor comprises a supervision institution independent from a domestic bank associated with the payer, 
the cross-border resource transfer request causes an auditor node computing device in the blockchain and accessed by the auditor to perform, based on proof information that is stored in the blockchain and corresponds to the identification information, an authenticity verification using a third smart contract on the cross-border resource transfer information;
determining whether cross-border resource transfer information received from the auditor matches cross-border resource transfer information indicated by the proof information, 
the identification information comprises a search index for the proof information,
determining whether a credible certificate received from the auditor is a credible certificate generated based on the proof information, when the identification information comprises a credible certificate, 
wherein the proof information is provided and uploaded to the blockchain by the receiver of the cross-border resource transfer, and comprises at least proof documents proving a resource transfer relationship between the initiator of the cross-border resource transfer and the receiver of the cross-border resource transfer;
sending, by a domestic bank node computing device of the domestic bank, a remittance request to an overseas bank node computing device of an overseas bank, 
wherein the overseas bank is associated with the payee; 
performing, by the overseas bank node computing device, an authenticity audit based on the authenticity verification performed by the auditor;
process, by the overseas bank and the domestic bank, the remittance request to complete the payment associated with the cross-border transaction. 

	Accordingly, the claim now recites these details regarding the cross border authentication system using two off-chain processes for an order and identity check (i.e. authentication).    
	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of computer-based AML authentication audits.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, securely and efficiently providing for legally required authentication audits while maintaining the security (e.g. via the blockchain) of sensitive financial and personal information of the purchaser.  
	Furthermore, the claimed technology solves the technical problem of human errors and inefficiency in authentication audits for cross-border transactions, as explained above.  Therefore, these and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at the sections from the specification noted above.    
	Accordingly, these additional recited limitations constitute a practical application of the recited abstract idea and, therefore, provide for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	The above-listed claims are therefore eligible. 
	

	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  
 	
	§103 Nonobviousness:
	The present claims, as amended in the Amendment, overcome each and every rejection under §103 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for a system and method for authenticating parties – and, in particular, purchasers – involved in international or “cross-border” transactions.  The purpose of the authentication, as is often the case, to prevent fraud and especially money laundering.  Thus, the claimed invention falls into the category of “anti-money laundering” or AML inventions.  As is well understood, AML procedures, laws, and regulations, require financial institutions and other entities in the transaction process to authenticate the identities of the transacting parties.
	Thus, the prior art fails to teach or suggest the claimed system and method which utilizes two off-chain processes – one or the purchaser and one for the vendor – as well as a blockchain process - for securely storing their respective authentication information.  In the claimed invention, one off-chain process relates to the “order” or purchase order posted to the blockchain at the outset of the purchase transaction.  The other off-chain process relates to the identity of the purchaser, who is required to safely and privately store identity documents on the blockchain.  The claimed invention uses smart contracts to authenticate the parties and match the order to the identity of the purchaser.  This is referred to as an “audit” procedure, referring to the required AML regulations and laws.  While the prior art does provide methods of authentication, it does not teach or suggest the combination of off-chain processes and smart contracts as recited in the Amendment.  Further, the claimed invention recites a governmental oversight agency for verifying the transaction and the authentication process. 
	Therefore, the prior art of record fails to teach or suggest the above methods and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  
The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2018/0268479 to Dowling et al.  This reference is relevant to the features of the use of a blockchain data storage system in international transactions.
U.S. Patent Publication No. 2012/0108312 to Makrides.  This reference is relevant to the features of a blockchain for transaction efficiency.
U.S. Patent Publication No. 2019/0197622 to Molinari et al.  This reference is relevant to the features of unique identifiers associated with a blockchain authentication process.
U.S. Patent Publication No. 2020/0133955 to Padmanabhan et al.  This reference is relevant to the features of  matching customer records in a blockchain process.
U.S. Patent Publication No. 2020/0134656 to Padmanabhan.  This reference is relevant to the features of authentication in global transactions.
U.S. Patent Publication No. 2020/0210594 to Talmor et al.  This reference is relevant to the features of dual blockchain systems.
Chinese Patent Publication No. CN 111164629 to Doney et al.  This reference is relevant to the features of smart contracts.
PCT Patent Publication No. WO 2020/257597 to Madrides.  This reference is relevant to the features of know your customer authentication techniques.
Chinese Patent Publication No. CN 111008825 to Li et al.  This reference is relevant to the features of blockchain for authentication.  

Non-Patent Literature:
	Anonymous, “How to Use Blockchain to Prevent Money Laundering,” https://www.devteam.space/blog, DevTeamSpace Engineering Blog, May 10, 2018.
	Tracy Kitten, “Money Laundering: New Cross-Border Concerns,” htts://www.bankinfosecurity.com, 2011

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Overholser is considered the closest.  This reference the use of a third party authentication or identity service which is considered to constitute the recited “auditor” and which is responsible for providing authentication information.  However, this reference does not disclose or suggest authentication in a specific transaction context involving both a purchaser and a vendor.  Nor does this reference teach the two off-chain processes involving posting the order to the blockchain for matching with the purchaser identity information stored thereon.
Therefore, Overholser does not teach the features discussed above relating to the combination of off-chain processes and governmental oversight in the cross-border transaction.

	With respect to Non-Patent Literature, the publication to DevTeamSpace is considered the closest.  However, this publication also fails to teach or suggest the use of two off-chain processes for authenticating a cross-border purchase transaction, or the use of a government oversight entity.

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

May 5, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691